Citation Nr: 0015137	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for right ear 
hearing loss with labyrinthitis, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain with arthritis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant retired from active military service in March 
1973 with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  Peptic ulcer disease is manifested by continuous moderate 
symptomatology without evidence of anemia and weight loss or 
more than three recurrent incapacitating episodes a year 
averaging 10 days in duration.  

2.  The criteria for evaluating labyrinthitis that was 
effective prior to June 10, 1999, are more favorable to the 
appellant.  

3.  Right ear hearing loss with labyrinthitis is manifested 
by audio acuity at Level III and tinnitus, without evidence 
of dizziness or occasional staggering.  

4.  The appellant has normal range of motion in the lumbar 
spine, without evidence of muscle spasm, loss of lateral 
motion, weakness, pain on use, or significant functional 
impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 
percent for peptic ulcer disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7305 (1999).  

2.  The schedular criteria for an evaluation greater than 10 
percent for right ear hearing loss with labyrinthitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, (Tables VI and VII), 4.87, Diagnostic Codes 6100, 
6204, effective prior to June 10, 1999.  

3.  The schedular criteria for an evaluation greater than 10 
percent for lumbosacral strain with arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4,  
Diagnostic Codes 5003, 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected peptic ulcer 
disease, right ear hearing loss with labyrinthitis, and 
lumbosacral strain with arthritis are each more severely 
disabling than currently evaluated, thereby warranting 
increased evaluations.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Peptic Ulcer Disease

The appellant claims that he experiences constant stomach 
pain associated with his peptic ulcer disease, which is not 
relieved by taking Tagamet.  

Service medical records show that the appellant was treated 
on several occasions for gastroenteritis and that peptic 
ulcer disease was diagnosed in April 1970.  

A September 1977 VA medical examination reported a diagnosis 
of peptic ulcer by history, possibly active based on X-ray 
findings.  At the time of the examination, the appellant's 
weight was 218 pounds.  

VA outpatient records, dated between 1996 and 1998, show 
several treatments for gastrointestinal problems, including 
gastroesophageal reflux disease (GERD), chronic gastritis, 
and Barrett's esophagus.  A November 1996 record noted that 
an upper gastrointestinal series (UGI) has shown deformity of 
the duodenal bulb but that there had been no ulcer crater 
seen.  An esophagogastroduodenoscopy was performed in January 
1997 and again in May 1997.  The appellant's weight in May 
and June 1997 was 237 pounds and 238 pounds in October 1997.  
A February 1998 record noted that the appellant's appetite 
was good and that he was gaining weight.  

A report of a May 1998 VA medical examination noted that the 
appellant had been experiencing gastrointestinal problems and 
that while UGI and gastroscope examinations in January 1997 
had revealed a hiatal hernia with esophagitis and some 
deformity of the pylorus, a follow-up scope had failed to 
show much abnormality in the duodenum.  Physical examination 
revealed that the appellant's abdomen was unremarkable, with 
no organomegaly and no significant tenderness.  His weight 
was 236 pounds.  The examiner indicated that the appellant's 
complaints of problems with constipation were probably not 
directly related to history of peptic ulcer disease.  The 
impression was chronic history of peptic ulcer disease, 
hiatal hernia, and esophagitis that was somewhat improved 
with treatment of Lansoprazole.  

Service connection was granted for peptic ulcer disease by an 
October 1977 rating decision, and a noncompensable evaluation 
was assigned under Diagnostic Code 7305 from July 28, 1977.  
A December 1978 rating decision implemented a December 1978 
Board decision that granted a 10 percent evaluation for the 
appellant's peptic ulcer disease, and assigned July 28, 1977, 
as the effective date.  A July 1998 rating decision granted a 
20 percent evaluation for the peptic ulcer disease, effective 
November 5, 1996.  

When duodenal ulcer disease is productive of severe 
disability; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent evaluation is 
assigned.  If disability is moderately severe, meaning less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, a 40 percent evaluation is assigned.  Moderate 
disability; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, is assigned a 20 percent 
evaluation.  For mild disability, with recurring symptoms 
once or twice yearly, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

The clinical findings do not show that the appellant's peptic 
ulcer disease has resulted in impairment of health manifested 
by anemia and weight loss, or has resulted in recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  In fact, in 1998 it was 
reported that he had gained weight. Therefore, the evidence 
fails to demonstrate that a 40 percent evaluation is 
warranted for peptic ulcer disease. 

II.  Right Ear Hearing Loss with Labyrinthitis

The appellant argues that his right ear hearing loss has 
worsened over the years to the extent that he must wear a 
hearing aid to assist in hearing out of the ear.  

Service medical records show that the appellant experienced 
an episode of acute labyrinthitis in May 1962 and that he 
first was seen for problems with hearing in December 1965.  
Conductive hearing loss in the right ear was diagnosed in 
August 1968 and April 1969.  Audiometric testing at his 
October 1972 retirement examination revealed decibel losses 
in the tested frequencies of the right ear that were 
diagnosed as severe high and low frequency hearing loss.  

At audiological evaluation conducted in conjunction with the 
September 1977 VA examination, audiometric findings were 
interpreted as showing severe conductive hearing loss in the 
right ear with excellent speech discrimination in that ear.  
A prognosis of possibly otosclerosis was reported.  

Reports of private audiograms dated in May 1988 and April 
1989, indicated hearing loss in the right ear and complaints 
of tinnitus.  

At a May 1998 VA audiological evaluation, the appellant 
complained of periodic tinnitus that was very aggravating and 
occasional ear infections in the right ear with swelling and 
drainage.  He stated that he had the most difficulty with 
listening to the television and understanding speech.  He 
gave a history of having worked for 10 years at General 
Electric after service and having worked at his current job 
as a security guard at Carson-Newman College for 10 years.  
Testing revealed an average puretone threshold of 76 decibels 
for the right ear, with a speech discrimination ability of 84 
percent correct.  Tympanometry was within normal limits.  The 
diagnosis was moderately severe, mixed hearing loss in the 
right ear.  

A VA examination of the appellant's right ear was also 
performed in May 1998.  The auricle was normal, and the 
external canal showed no evidence of any infection.  The 
tympanic membrane moved well with pneumatic otoscope and had 
normal appearance.  There was no evidence of any acute or 
chronic infectious disease.  The examiner reported that the 
appellant was not interested in right ear surgery.  The 
impression was moderately severe, mixed hearing loss in the 
right ear.  

Service connection was granted for right ear hearing loss 
with labyrinthitis by the October 1977 rating decision, and a 
10 percent evaluation was assigned under Diagnostic Code 6291 
from July 28, 1977.  

Because the appellant's claim of entitlement to an increased 
evaluation for his right ear hearing loss with labyrinthitis 
was initiated before the rating criteria for evaluating ear 
disorders was changed on June 10, 1999, the Board will review 
the claim under both sets of criteria in order to accord him 
evaluation under the set of criteria that is more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for evaluating ear disorders 
that were effective prior to June 10, 1999, (old criteria), 
chronic labyrinthitis is assigned a 30 percent evaluation 
when the symptomatology is severe, as manifested by tinnitus, 
dizziness, and occasional staggering.  When manifested by 
moderate symptomatology of tinnitus and dizziness, chronic 
labyrinthitis is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204, effective prior to June 10, 
1999.  Note:  A rating for labyrinthitis is to be combined 
with ratings for loss of hearing or suppuration.  

Under the general rating formula for evaluating ear disorders 
that became effective June 10, 1999, (new criteria), 
peripheral vestibular disorders manifested by dizziness and 
occasional staggering are assigned a 30 percent evaluation, 
and are assigned a 10 percent evaluation when there is 
occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 
6204, effective June 10, 1999.  Note:  Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined.  

After considering the criteria differences between the old 
and new criteria for evaluating ear disorders, the Board 
finds that the old criteria is more favorable to the 
appellant because it includes consideration of tinnitus along 
with dizziness.  

Service connection has been granted for defective hearing in 
the right ear only.  VA law and regulations provide that, in 
situations where service connection has been granted only for 
hearing loss disability involving one ear, and the veteran 
does not have total deafness in both ears, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85, 
4.87, Diagnostic Codes 6100 and 6101.  

Because the current evidence demonstrates that the hearing 
acuity associated with the appellant's service-connected 
right ear hearing loss is at Level III under 38 C.F.R. 
§ 4.85, Tables VI and VII.  and that total deafness is not 
present in the nonservice-connected left ear, the Board is 
unable to identify a basis to grant a compensable evaluation 
for hearing loss in the right ear.  As the clinical findings 
do not demonstrate that the appellant experiences dizziness 
and occasional staggering associated with his chronic 
labyrinthitis, the Board does not find that the 
symptomatology related to the appellant's right ear disorder 
is severe, and, therefore, an evaluation greater than 10 
percent is not warranted.  

III.  Lumbosacral Strain with Arthritis

The appellant argues that he experiences constant, severe 
back pain that restricts the type of employment he is able to 
perform.  

Service medical records show that the appellant initially 
experienced back pain after lifting a drum in June 1961 and 
feeling a "catch" in his back.  He was seen occasionally 
thereafter for complaints involving his back, and chronic 
muscle strain was diagnosed in January 1970.  

At the September 1977 VA medical examination, the appellant 
complained of back pain.  The examiner reported that flexion 
in the lumbar spine was slightly limited, which he opined 
might possibly be due to the size of the abdomen.  Extension 
and lateral motions of the lumbar spine were normal, and no 
muscle spasm was noted.  Leg signs were negative.  An X-ray 
of the spine revealed minimal hypertrophic changes of the 
thoracic and lumbar spine.  The diagnosis was chronic lumbar 
strain with osteoarthritis of the spine.  

The appellant underwent VA examination of his spine in May 
1998.  At that time, he complained of pain primarily in the 
lumbar region on both sides.  He indicated that he was able 
to do some knee pulls and sit-ups, and that he was active.  
He also reported that his job as a security guard on the 
night shift at Carson-Newman College required a lot of 
walking, including going up and down stairs.  Physical 
examination revealed perfectly normal range of motion in all 
parameters of the back.  The spine was straight, and there 
was no significant muscle spasm.  Reflexes, pulses, and 
musculature of the lower extremities were perfectly normal.  
The joints appeared normal with normal range of motion.  An 
X-ray showed some arthritis in the lumbar region, which was 
considered mildly disabling.  The impression was arthritis of 
the lumbar spine.  

Service connection was granted for lumbosacral strain with 
arthritis by the October 1977 rating decision, and a 10 
percent evaluation was assigned under Diagnostic Code 5003 
from July 28, 1977.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Notes: The 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; a 20 percent evaluation is assigned when it is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position; a 10 percent evaluation is assigned when it is 
manifested by characteristic pain on motion; and a 
noncompensable evaluation is assigned when it is manifested 
by slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

As the clinical findings presented show that the appellant 
has normal range of motion in his lumbar spine and that he 
does not have muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position, the Board is unable to identify a basis to grant an 
evaluation greater than 10 percent for his lumbar spine 
disability under either Diagnostic Code 5003, Diagnostic Code 
5292, or Diagnostic Code 5295.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his lumbar spine, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
10 percent evaluation already assigned.  Clinical findings do 
not demonstrate weakness or pain on use regarding the lumbar 
spine.  The Board notes that the appellant has been able to 
perform the walking required of him in his job as a security 
guard, and that he reports he is active.  Hence, the Board 
does not find that a higher disability evaluation is 
warranted for the appellant's lumbar spine disability on the 
basis of functional disability.  


ORDER

Increased evaluations are denied for peptic ulcer disease, 
right ear hearing loss with labyrinthitis, and lumbosacral 
strain with arthritis.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

